DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanjeevarao ety al. (U.S. 11,049,539).
	Regarding claims 1-3, 8, Sanjeevarao et al. disclose a memory device (Figure 1), comprising: 
	a first memory array (Figure 1, 102) including: 
	a plurality of first MRAM bit cells coupled to a first bit line (Figure 1, ABSTRACT); 
	a plurality of first memory cell select transistors (Figure 1, 136), each of the first memory cell select transistors coupled between a corresponding one of the first MRAM bit cells (Figure 1, 138) and a first source line (Figure 1), each of the first memory cell select transistors having a gate terminal  (Figure 1, 136) coupled to a corresponding memory word line (Figure 1, WL); 
	a first one-time-programmable (OTP) MRAM cell  (Figure 1) coupled to the first bit line (Figure 1, ABL1,1ABSTRACT); 
	a plurality of first OTP select transistors coupled in parallel between the first OTP MRAM cell and the first source line, each of the first OTP select transistors having a gate terminal coupled to a first OTP word line (Column 1, lines 65-67, Column 2, lines 1-15, Column 3, lines 55-64, Column 4, lines 45-67, Column 5, lines 1-5).  
	Regarding claims 4, 9, Sanjeevarao et al. disclose wherein: each of the first memory cell select transistors is configured to apply a write current to write the corresponding first MRAM bit cell  to a parallel state or an anti-parallel state  in response to a memory word line signal received at the corresponding gate terminal (Column 1, lines 65-67, Column 2, lines 1-14, lines 60-67, Column 3, lines 1-20); 	20Attorney Docket No. 17829.0165USU1/P20193869US00the plurality of first OTP select transistors are configured to apply a breakdown current to the first OTP MRAM cell to write the first OTP MRAM cell to a breakdown state in response to an OTP word line signal received at the gate terminals of the fist OTP select transistors; wherein the breakdown current is greater than the write current  (Column 9, lines 30-67, Column 10, lines 1-8).  
	Regarding claims 5,10, Sanjeevarao et al. disclose further comprising: a first reference memory cell including: a reference MRAM cell coupled to the first bit line; a reference select transistor coupled between the reference MRAM cell and the first source line, the reference select transistor having a gate terminal coupled to a first reference word line (Column 11, lines 39-48).
	Regarding claims 6, 12, Sanjeevarao et al. disclose further comprising: a second memory array (Figure 1) including: a plurality of second MRAM bit cells coupled to a second bit line; a plurality of second memory cell select transistors, each of the second memory cell select transistors coupled between a corresponding one of the second MRAM bit cells and a second source line (Figure 1), each of the second memory cell select transistors having a gate terminal coupled to a corresponding memory word line; a second OTP MRAM cell coupled to the second bit line; a plurality of second OTP select transistors coupled in parallel between the second OTP MRAM cell and the second source line, each of the second OTP select transistors having a gate terminal having a gate terminal coupled to a second OTP word line (Figures 1, ABSTRACT, Column 17, lines 3-67, Column 18, lines 1-17).  
	Regarding claim 13, Sanjeevarao et al. disclose wherein each of the second memory cell select transistors is configured to apply the write current to write the corresponding second MRAM bit cell 21Attorney Docket No. 17829.0165USU1/P20193869US00 to a parallel state or an anti-parallel state  (Column 1, lines 65-67, Column 2, lines 1-14)in response to a memory word line signal received at the corresponding gate terminal; the plurality of first OTP select transistors are configured to apply the breakdown current to the second OTP MRAM cell to write the second OTP MRAM cell to a breakdown state in response to an OTP word line signal received at the gate terminals of the second OTP select transistors (Column 4, lines 45-67, Column 5, lines 1-17).  
	Regarding claims  7,14, Sanjeevarao et al. disclose further comprising a memory controller  (Figure 1, 110) configured to control the first and second OTP word lines to apply the OTP word line signal to one of the plurality of first or second OTP select transistors such that only one of the first OTP MRAM cell or the second MRAM bit cell is written to the breakdown state (Column 10, lines 9-34).  
	Regarding claim 15, Sanjeevarao et al. disclose further comprising: a plurality of the first OTP word lines (Figure 1, WL), wherein the gate terminal of each of the first OTP select transistors is coupled to respective one of the first OTP word lines (Figure 1, WL).
Regarding claims 16-20, the apparatus discussed above would performed the method in claims 16-20.
			Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having further comprising: a first reference memory cell including at least one dummy MRAM cell not connected to any of the first memory cell select transistors.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827